DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni (US Pub No 2021/0071551).
In regard to claim 1, Ni discloses a method of controlling an oil pump of a vehicle (see Abstract), the method comprising:
Acquiring (in step 405, Fig 4), by a controller (12, Figs 1 and 2), information on an engine operating state or a driving condition detected by a driving information detection part (the plurality of sensors feeding controller 12, see Fig 1).
Also see Paragraph 0058: “Method 400 begins at 405 and includes estimating and/or measuring vehicle operating conditions.”;
Selecting (in step 420), by the controller, a control mode (the “1st pressure range”) satisfying a predetermined condition based on the acquired information (step 410: “conditions met”) on the engine operating state or the driving condition (see Paragraph 0061) among a plurality of control modes (the plurality of control modes being the “1st pressure range”, the “2nd pressure range”, and the “3rd pressure range”) for controlling an operation of an oil pump system; and
controlling, by the controller, the operation of the oil pump system to control an oil pressure of an engine to a target value corresponding to the selected control mode among the plurality of control modes (for example, see Paragraph 0061: “the first pressure range may include pressure greater than 500 kPa”).
In regard to claim 2, Ni discloses the method of claim 1, wherein:
the plurality of control modes include a high-pressure mode (the 1st pressure mode);
From Paragraph 0061: “the first pressure range may include pressure greater than 500 kPa”
From Paragraph 0063: “the second oil pressure range may include pressure of 250-400 kPa”
From Paragraph 0065: “the third pressure range may include a pressure of 100-200 kPa”
when a predetermined condition of the high-pressure mode during starting the engine, the high-pressure mode is selected (see Step 410: “Cold-start conditions met?” which leads to step 420: “Command oil pump valve to control oil pressure to 1st pressure range”); and
in controlling of operation of the oil pump system, performing, by the controller during starting the engine, a high-pressure mode control that allows the oil pressure of the engine to converge on a predetermined target high-pressure value 
(Paragraph 0061: “in response to cold-start conditions being met, method 400 proceeds to 420. At 420, method 400 includes controlling output pressure of oil from the oil pump to the first pressure range. As discussed above, the first pressure range may include pressure greater than 500 kPa”).
In regard to claim 3, Ni discloses the method of claim 2, wherein:
the driving information detection part includes: 
a temperature sensor (209) configured to detect a temperature of an oil in the engine or a 
an engine revolutions per minute (RPM) sensor (118) for detecting an engine RPM (see Paragraph 0033, and (element 205 in Fig 2, the logic table of controller 12: “Engine Speed RPM”); and 
after an engine starting request is detected, when the engine RPM detected by the engine RPM sensor reaches a set RPM and the detected temperature of the oil or the cooling water of the engine is less than or equal to a predetermined low critical temperature, the controller determines that the predetermined condition of the high-pressure mode is satisfied.
See Paragraph 0059: “at 410, method 400 includes indicating whether an engine start is being requested, and whether that engine start event qualifies as a an engine temperature below a threshold engine temperature, a coolant temperature below a threshold coolant temperature, ambient temperature below a threshold ambient temperature, exhaust catalyst temperature below a threshold exhaust catalyst temperature, etc.”
Also see Paragraph 0060: “if engine oil temperature is already within a threshold of a desired engine oil temperature and engine operating conditions are mild (e.g. engine load below a threshold engine load, engine speed below a threshold engine speed, etc.)”
In regard to claim 4, Ni discloses the method of claim 3, wherein (in step 445, Fig 4), when the detected temperature of the oil or 
In regard to claim 5, 
Also see Paragraph 0064: “If the oil temperature is not within the threshold of the predetermined engine oil temperature, then method 400 may return to step 435 where the controller may continue to exert control over the oil pump valve to control output pressure to the second pressure range such that the engine oil may be raised to within the threshold of the desired temperature.”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ni (US Pub No 2021/0071551) in view of Rollinger et al. (US Pub No 2013/0192557).
In regard to claim 12,
Ni discloses the method of claim 1, wherein:
the driving information detection part includes: an accelerator pedal position sensor configured to detect an accelerator pedal manipulation state by a driver (Paragraph 0019: “input device 130 includes an accelerator pedal and a pedal position sensor 134 for generating a proportional pedal position signal PP”):
the plurality of control modes include a high-pressure mode (the 1st pressure mode); and
when the high-pressure mode is selected, in controlling the oil pump system, the controller performs a high-pressure mode control that controls the oil pump system so as to allow the oil pressure of the engine to converge on a 
Ni does not positively disclose wherein, in selecting the control mode, when a predetermined rapid acceleration condition is satisfied based on a signal of the accelerator pedal position sensor, the controller selects the high-pressure mode.
However, it is known in the art to increase oil pressure in response to increasing acceleration.
Rollinger teaches that it is known to base oil pressure control based on acceleration; see Paragraph 0005: “engine acceleration may be used to predict future engine lubrication requirements so that oil pressure adjustments may be scheduled accordingly”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the controller of Ni to increase oil pressure in times of acceleration in order to schedule lubrication to meet the changing needs of the engine as taught by Rollinger.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ni (US Pub No 2021/0071551) in view Shinagawa (US Pub No 2015/0377115).
In regard to claim 13,
Ni discloses the method of claim 1,
the plurality of control modes include a high-pressure mode (the 1st pressure mode); and
when the high-pressure mode is selected, in controlling the oil pump system, the controller performs a high-pressure mode control that controls the oil pump system so as to allow the oil pressure of the engine to reach a predetermined target high-pressure value (Paragraph 0061: “At 420, method 400 includes controlling output pressure of oil from the oil pump to the first pressure range. As discussed above, the first pressure range may include pressure greater than 500 kPa”).
Ni does not positively disclose wherein in selecting the control mode, when the controller determines a knocking generation condition of the engine based on the engine operating state or the driving condition, the controller selects the high-pressure mode.
However, it is known in the art to increase oil pressure in response to knocking.
Shinagawa teaches that (Paragraph 0076), increasing oil pressure “suppresses the excessive increase in an in-cylinder temperature, thereby preventing the occurrence of knocking” (Examiner notes Paragraph 0027 of Ni that discloses the engine of Ni receives cooling from the oil in general).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the controller of Ni to monitor engine knocking generation conditions and to utilize the high-pressure mode as needed to suppresses the excessive increase in an in-cylinder temperature, thereby preventing the occurrence of knocking as taught by Shinagawa.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but appears it would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 (and thus 8-11) is objected to as being dependent upon a rejected base claim, but appears it would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747